DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15 and 16, in the reply filed on November 15, 2022 is acknowledged.
Claims 1-20 are pending; claims 1-14 and 17-20 are withdrawn due to non-elected subject matter; and claims 15 and 16 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Hornfly vaccine methods”.  A similar title of applicant’s choosing would also be acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cupp et al. (USPgPub 2012/0263741, cited in the IDS).
Cupp et al. claim a method of decreasing blood uptake from a mammal by Haematobia irritans, see claims 21 and 26. Decreasing blood uptake upon vaccination of cows with thrombostasin variants, rTS8 or rTS9, is demonstrated in Figures 1, 4 and Table 1.  Also see paragraphs [0004, 0005, 0021, 0029, 0031, 0032, 0040, 0041, 0062, 0079] and Table 4. Decreasing blood uptake upon vaccination of cows with thrombostasin variants demonstrates reduced anticoagulant and/or anti-thrombin activity in the vaccinated host, anticipating “inhibiting a response to a thrombostasin protein” in a host upon administration of a therapeutically effective amount. The thrombostasin protein variant, TS9, administered by Cupp et al. comprises a c-terminal deletion, see “C_tag_TS9” of Figure 1; and possesses at least 85% sequence homology to a thrombostasin protein, see paragraphs [0023, 0026, and 0027]. These teachings anticipate instant claim 15. In paragraphs [0062 and 0072], Cupp et al. anticipate administration by intramuscular or subcutaneous injections, anticipating instant claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648